DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 27 April 2021, the amendments to the claims have been entered into the application.  By this amendment, claims 4, 6-8, 13-15, 17, & 19-20 are cancelled, claims 21-28 have been added, and claims 1-3, 5, 9-12, 16, 18, & 21-28 are currently pending in the application.  The amendments to independent claim 1 have overcome the priority issues and the claims have priority back to the earlier filed applications, therefore, the section 103 rejections have been overcome and are hereby withdrawn.  After search and consideration, the following double patenting rejections are presented.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 20 April 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 5, 9-12, 16, 18, and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,631,907, 9,835,423, 9,885,551, 9,927,219, 10,145,662, 10,234,253, 10,254,096, 10,352,670, 10,900,760, 10,907,944, 11,047,661, 11,047,662, 11,047,664, or 11,079,209  in view of U.S. Pre-Grant Publication 2012/0180688 by Padgett (Padgett). The issued patent(s) contain similar claimed subject matter with minor exceptions that are found in the prior art reference by Padgett.  It would have been obvious to combine the teachings of the issued patents with the teachings of Padgett to produce a more complete cartridge casing to be used in a firearm.
Claims 1-3, 5, 9-12, 16, 18, and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 14/748,508, 14/748,880, 15/891,602, 16/130,387, or 16/173,115 in view of Padgett. The copending application(s) contain similar claimed subject matter with minor exceptions that are found in the prior art reference to Padgett.  It would have been obvious to combine the teachings of the copending application(s) with the teachings of Padgett to produce a more complete cartridge casing to be used in a firearm.
This is a provisional nonstatutory double patenting rejection.
Due to the large number of copending applications, the applicant’s assistance is requested by the examiner to determine other potential double patenting conflicts and provide terminal disclaimers as necessary to overcome such rejections in order to expedite prosecution of the application.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the current ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant has not sufficiently argued the double patenting rejections or provided terminal disclaimers to overcome the double patenting rejections, therefore, the double patenting rejections remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641